ATTORNEY GRIEVANCE COMMISSION              *     IN THE
OF MARYLAND                                *     COURT OF APPEALS
                                           *     OF MARYLAND
    Petitioner                            *
                                          *     Misc. Docket AG
v.                                         *
                                           *     No. 16
LAWAL MOMODU                               *
                                           *     September Term, 2017
            Respondent                     *
              ***********************************************
                                    ORDER

          This matter came before the Court upon the filing of a Petition for Disciplinary or

Remedial Action, with attached certified copy of an Order entered December 14, 2016, whereby

the United States District Court for the District of Maryland indefinitely suspended Lawal

Momodu, a member of this Court’s Bar, from the Bar of the U.S. District Court, with a right to

apply for reinstatement no sooner than one year from the date of the Order. By this Court’s

Order dated July 28, 2017, Mr. Momodu was suspended in accordance with Maryland Rule 19-

737(d), effective immediately, from the practice of law in the State of Maryland, pending further

order of the Court. Having now considered the responses of Mr. Momodu and Bar Counsel to

the Court’s Show Cause Order dated June 27, 2017, and having found no demonstration of any

of the exceptional circumstances set forth in Rule 19-737(e), it is this 29th day of August, 2017,

          ORDERED, by the Court of Appeals of Maryland, as the final disposition of this matter,

that Lawal Momodu, Respondent, is indefinitely suspended from the practice of law in the State

of Maryland, with a right to apply for reinstatement no sooner than December 14, 2017; and it is

further

          ORDERED, that the Clerk of this Court shall issue notice of this final disposition in

accordance with Maryland Rule 19-761(b); and it is further

          ORDERED, that judgment is hereby entered in favor of the Attorney Grievance

Commission of Maryland against Lawal Momodu in the amount of $100.00.
/s/ Mary Ellen Barbera
Chief Judge